PER CURIAM.
This disciplinary proceeding is before the Court upon the complaint of The Florida Bar and the uncontested report of the referee. The referee recommended that respondent, William M. Layton, be disbarred upon the following findings of fact:
1. That the Respondent, William M. Layton, was arrested in Palm Beach County, Florida, and subsequently charged on November 23, 1982, in an Amended Information for Grand Theft in the First Degree, a second-degree felony as set forth in section 812.014(1), (2)(a), Florida Statutes.
2. That on December 17, 1982, a jury trial was held in Division “R” of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, and the Respondent, William M. Layton, was found guilty.
3. That on December 23, 1982, Respondent, William M. Layton, was adjudged guilty of Grand Theft in the second degree and was sentenced to a term of three (3) years imprisonment and committed to the custody of the Florida Department of Corrections.
We approve the referee’s findings and recommendations. Accordingly, respondent is hereby disbarred, effective immediately. Judgment for the costs of this proceeding in the amount of $493 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.